Case 2:20-cr-00064-SPC-MRM Document 75 Filed 12/29/20 Page 1 of 3 PageID 174




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                CASE NO.: 2:20-cr-64-FtM-38MRM

BRADLEIGH WAYNE CARTER


                            ORDER OF FORFEITURE1

        Before the Court, pursuant to 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c),

and Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure, is the United

States’ Motion for a Preliminary Order of Forfeiture for a Sig Sauer (Sig-

Arms) 9mm pistol, model P230, serial number 58B196911, which was

seized from Defendant Bradley Wayne Carter in relation to the above-

referenced case. (Doc. 70).

        The United States filed a Criminal Complaint against Carter for

possession of a controlled substance with intent to distribute and for possession

of a firearm in furtherance of a drug trafficking crime, in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(B)(viii). The Criminal Complaint against Carter was

signed by United States Magistrate Judge Nicholas P. Mizell on February 27,

2020.    On March 11, 2020, a Federal Grand Jury returned a four-count



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cr-00064-SPC-MRM Document 75 Filed 12/29/20 Page 2 of 3 PageID 175




indictment charging Carter with one count of possession of firearm by a

convicted felon, one count of attempted possession of a controlled substance

with intent to distribute, one count of possession of a controlled substance

containing fentanyl with intent to distribute, and one count possession of

firearm in furtherance of a drug trafficking crime. On June 3, 2020, a Federal

Grand Jury returned a four-count Superseding Indictment charging Carter

with one-count of possession of firearm by a convicted felon, one-count of

attempting to possess methamphetamine with intent to distribute, one-count

of possession with intent to distribute a controlled substance containing

fentanyl, and one-count possession of a firearm in furtherance of a drug-

trafficking crime. The Indictment, as well as the Superseding Indictment

contained forfeiture allegations providing Carter with notice of the

Government’s intent to seek forfeiture of the Sig Sauer firearm. (Doc. 34).

      Carter appeared before Magistrate Judge Mac R. McCoy on October 6,

2020 and entered a plea of guilty to Count Two and Count Four of the

Superseding Indictment in accordance with the Amended Plea Agreement

(Doc. 63). The District Court accepted Carter’s plea and adjudicated him guilty

on October 7, 2020. (Doc. 65).      Additionally, as per the Amended Plea

Agreement, Carter agreed to forfeit the Sig Sauer firearm that was involved in

the commission of the offense charged in Count Four of the Superseding




                                       2
Case 2:20-cr-00064-SPC-MRM Document 75 Filed 12/29/20 Page 3 of 3 PageID 176




Indictment, further agreeing that the preliminary order of forfeiture shall

become final at the time it is entered (Doc. 63).

       The Court finds that the United States’ has established the required

connection between the crime and the asset. The United States in entitled to

forfeit the property, therefore, the motion is GRANTED. Further, pursuant

to 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Rule 32.2(b)(2) of the Federal

Rules of Criminal Procedure, the Court ORDERS that the firearm identified

above is hereby FORFEITED to the United States for disposition according to

law.

       This forfeiture order as to Defendant Bradleigh Wayne Carter SHALL

become final at the time it is entered.      The Court retains jurisdiction to

complete the forfeiture and disposition of the assets sought by the Government.

       DONE AND ORDERED in Fort Myers, Florida on December 29, 2020.




Copies: Counsel of Record




                                        3
